           Case 1:21-cv-00094-RJL Document 8 Filed 01/15/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


 CATHOLIC LEGAL IMMIGRATION
 NETWORK INC., et al.

                   Plaintiff,
                                                     Civil Action No. 21-0094 (RJL)
                            v.

 EXECUTIVE OFFICE FOR IMMIGRATION
 REVIEW, et al.

                   Defendant.

                                    NOTICE OF APPEARANCE

        The Clerk of the Court will please enter the appearance of Assistant United States

 Attorney April Denise Seabrook as counsel of record for the Defendant in the above-

 captioned case.

Dated: January 15, 2021

                                             Respectfully submitted,


                                                /s/
                                              April Denise Seabrook, D.C.Bar #993730
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 252-2525
                                             Fax: (202) 252-2599
                                             April.Seabrook@usdoj.gov
